Citation Nr: 9917363	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to June 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In April 1996, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

Post-traumatic stress disorder, if present, is unrelated to a 
confirmed stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim service connection for post-traumatic stress disorder 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.  

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed in-service stressor.  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for post-
traumatic stress disorder will vary depending on whether the 
veteran was "engaged in combat with enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1933).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  

In such cases, the record must contain service records or 
other supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder, however, 
requires that such corroboration be found in the service 
medical records; rather, the VA must consider whether the 
veteran's account of his stressors is inconsistent with the 
available service records.  See Doran v. Brown, 6 Vet. App. 
289 (1994).

The veteran's claimed stressors include having been shot at 
by snipers in 1974 while stationed in Thailand and having 
witnessed a plane crash at Wright Patterson Air Force Base in 
1975.  During a VA examination in May 1992, the veteran 
recounted having witnessed friends shot down and having been 
the subject of enemy fire while stationed in Thailand.  The 
veteran also recounted his involvement in the airplane crash 
at Wright Patterson Air Force Base.  The examiner's diagnosis 
included post-traumatic stress disorder.  

The veteran's broad claim of having been shot at while 
stationed in Thailand in 1974, without additional 
information, such as names of persons killed or injured or a 
more specific date, does not offer a set of facts that may be 
corroborated.  However, a search for information relating to 
the veteran's claimed airplane crash revealed that an 
airplane crash had occurred at Wright Patterson Air Force 
Base in May 1974.  The RO treated this information as 
sufficient to corroborate the veteran's stressor as it 
pertained to the claimed plane crash.  

Assuming that the alleged plane crash incident has been 
objectively verified, the evidence before the Board does not 
provide a basis for granting service connection for post-
traumatic stress disorder.  The May 1992 VA examination 
report, although it reflects a diagnosis of post-traumatic 
stress disorder, reflects consideration of stressors that 
were unverified, including the veteran's experiences in 
Thailand.  It does not, therefore, adequately link the 
diagnosis of post-traumatic stress disorder to the veteran's 
confirmed stressor in this case.  In addition, other evidence 
in the claims file draws into question whether the veteran, 
in actuality, suffers from post-traumatic stress disorder.  
For instance a discharge report for a period of 
hospitalization from July to August 1992 reflects a diagnosis 
of major depression, but does not reflect a diagnosis of 
post-traumatic stress disorder.  

An examination is thus warranted to ascertain both whether 
post-traumatic stress disorder is present and whether if 
present post-traumatic stress disorder is related to a 
confirmed stressor.  Notwithstanding this fact, the veteran 
failed to appear for a VA examination that had been scheduled 
by the RO ostensibly for that purpose.  The veteran, who had 
been notified of the examination, not only failed to appear 
for the scheduled examination, but failed to communicate with 
the VA to explain his failure to appear or to make 
arrangements for a new examination.  

Under the VA's regulations, when a claimant fails to report 
for an examination scheduled in connection with an original 
compensation claim, absent good cause, the claim shall be 
based on the evidence of record.  38 C.F.R. § 3.655(a),(b).  
The veteran has not articulated any cause for his failure to 
appear for the scheduled evaluation, and the record does not 
provide a basis for granting the claim in question.  Under 
the circumstances the veteran's claim must be denied.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.").


ORDER

A claim for service connection for post-traumatic stress 
disorder is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

